Ehrlich, Ch. J.
The plaintiff discharged a lien which he had on certain real estate in consideration of the note in suit, and thereby became a bona fide holder of said note, and there was no defense to the same in his hands.
The proofs as to the diligence in serving the notice of protest went to the jury, who found for the plaintiff on evidence-satisfactorily sustaining the conclusion reached.
There is no merit in the appeal, and the judgment must be affirmed, with costs.
Van Wyck and Fitzsimons, JJ., concur.
Judgment affirmed, with costs.